Littler
                                                                     Littler Mendelson, PC
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Nina Massen
                                                                     212.4 71-4448 direct
                                                                     212.583.9600 main
                                                                     646.4177_?,SG~  f¥ .
                                                                                                              -~ tu
                                                                                                        > -   ~   ,'


January 8, 2020                                                      nmassf!P@\iWert<;9m: • .
                                                                           ~V~L"H~U


VIA ECF FILING                                                             I [SDC-SDNY
                                                                          / DOCl1l\lENT
The Honorable Ronnie Abrams
United States District Judge                                              !1 ELECTRO\:ICALLY FILED
                                                                           I

Thurgood Marshall United States Courthouse                                 I DOC         f::

40 Foley Square                                                                  ~       __,_,-.-~!,-=-;;[1·--:-,--_-::-t.....,./_-i_o_=
                                                                          __,. 1~- '. ~- ~-
New York, NY 10007                                                                   ',_,.___ -~ .., ....... .




                Re:    Ojinika lkedilo v. Montefiore Medical Center, Mindy Statter, Jody Kaban
                       and Scott Melvin
                       No. 1:19-cv-09967 (RA)

Dear Judge Abrams:

We are Counsel to Defendants Montefiore Medical Center, Mindy Statter, Jody Ka ban and Scott
Melvin. We are joined in this letter by Plaintiff's Counsel, Mr. Anthony Ofodile. We respectfully
seek an adjournment of the Initial Scheduling Conference on Friday, January 10, 2020 because
Defendants recently filed a Motion to Dismiss, making the Conference premature.

In Counsels' Joint Letter dated December 20, 2019, Defendants alerted the Court to our
intention to file a Motion to Dismiss on December 27, 2019. We proposed a revised briefing
schedule to accommodate Mr. Ofodile's absence over the holiday period. Our request was
Endorsed by the Court on December 20, 2019. Due to an oversight, we did not request
simultaneously that the January 10, 2020 Initial Scheduling Conference also be adjourned in
light of the motion. We do so now.
                                         The parties shall file a joint letter no later than January 9, 2020 at
Respectfully submitted,                  12 P.M. informing the Court whether they seek a stay of discovery
                                         pending resolution of Defendants' motion to dismiss. In the event
                                         the parties seek to stay discovery, the Court will adjourn the initial
                                         conference presently scheduled for January 10, 2020. If the parties
Nina Massen                              intend to move forward with the discovery, they shall promptly
                                         submit the proposed case management plan described in the
Cc:      Anthony Ofodile, Esq., Plaintif Court's October 29, 2019 Order and tp.e initial conference will
4836-3849-6432.1 059574.1284
                                         proceed as scheduled.                   '

                                        SO ORDERED.                            ~(__
                                                                         Hon. Ronnie Abrams
                                                                         1/8/2020
